Citation Nr: 1808917	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-33 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, asthma, and bronchiectasis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1971 to July 1974 and from January 1975 to February 1993, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the appeal has since been transferred to the RO in Reno, Nevada.  The Veteran presented sworn testimony at a hearing before the undersigned in May 2015.  

The Board remanded this matter in August 2015 for additional development.  


FINDING OF FACT

The Veteran's in-service exposure to smoke and herbicides caused his respiratory disability, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, asthma, and bronchiectasis.  


CONCLUSION OF LAW

The criteria for service-connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, asthma, and bronchiectasis. have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board grants entitlement to service-connection for a respiratory disability as the evidence is at least equipoise with respect to whether the Veteran's respiratory disorder, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, asthma, and bronchiectasis are due to his military service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has reported that he was regularly exposed to smoke as part of his duties wich included being a Burn Pit Operator in Vietnam.  See Hr'g Tr. at 5.  Further, the Veteran reported that these duties resulted in him being treated for smoke inhalation on at least three separate occasions during service.  See March 2012 and September 2014 statements.  He also recounted that during service he was treated for herbicide/chemical burns to his hand, arms, and face while spreading herbicides along the guard perimeter areas when the wind changed direction unexpectedly.  Id.  The Veteran is competent to report regarding the symptoms he experienced during service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's private and VA medical records show present diagnoses of resipatory disorders, including chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, asthma, and bronchiectasis.  See e.g., November 2015 VA Medical Examination Report, see also December 2015 Correspondence from Dr. R.L.  

The Veteran contends that his present respiratory disorders are the result of the in-service smoke and herbicide exposure.  His treating physician suggests that these should be considered as potential causes.  Id.  Following the Board's remand, a VA physician agrees with the Veteran's contention.  Specifically, the doctor who performed the November 2015 VA medical examination opined that the "Vet[eran']s history of occupational environmental exposure as noted in HPI is at least as likely as not [the] cause of his current pulmonary condition."  The same report only discusses the Veteran's herbicide and in-service smoke exposure in the history of present illness, or "HPI" section.  Accordingly, the only reasonable conclusion from the report is that the Veteran's disabilities are at least as likely as not due to the reported in-service exposure to smoke and herbicides.  Consequently the evidence is at least equipoise with respect to all the elements, and service-connection is warranted.  

At his hearing the Veteran indicated that a grant of service-connection for a respiratory disability would satisfy his appeal.  See Hr'g Tr. at 12-13.  As the Board is granting service-connection precisely for this disability, and this constitutes a full grant of benefits sought on appeal, the Board need not address other matters like the extent to which the exam complied with the Boards remand directives.  Similarly, the Board need not address alternative theories of entitlement such as the presumption for bronchiectasis, as this would not result in an additional benefit for the Veteran.


ORDER

Service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, asthma, and bronchiectasis is warranted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


